Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are presented for examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred among the candidate transfer data, transfer destination apparatuses of the data to be transferred among the candidate transfer destination apparatuses, and the sizes of data groups including the data to be transferred” is not clear. This paragraph seems to repeat certain information (for example “of the data to be transferred among the candidate transfer destination apparatuses”.  This paragraph needs to be shortened to capture the essence of choosing a candidate transfer destination and size of data groups to be transferred (based on throughput between source and destination).
Claims 5 and 6 have the same problem and are rejected for the same reasons.
In claim 4, the term “deleting the data transfer settings when a load of the information processing apparatus decreases” is not clear. It is not clear whether is the load of the source or destination that is being considered (paragraph 58 and 59 seem to suggest it is the destination server). 
Also this appears to be counter-intuitive (Figs 25 and 26 appear to suggest the opposite, you eliminate the destination server from consideration when the load is high and not low)
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dempo (US 2012/0002549 A1) in view of Lapidous (US 2017/0346725 A1).

As per claim 1, Dempo teaches A non-transitory computer-readable recording medium storing a transfer program that causes an information processing apparatus to execute a process, the process comprising: 
receiving data; (Dempo Fig 3 Delivery (semantic information) and [0044] When the broker node receives a delivery message, the semantic information on delivery is transferred to the matching processing function 41.)
selecting, based on a load status of the information processing apparatus that has received the data, candidate transfer data that is among the received data and to be transferred to one or more other information processing apparatuses;  (Dempo [0011] As an aspect of the present invention, a broker node constitutes a sensor network system together with a sensor node for generating semantic information by applying sensed numerical data to a defined information format, and with a server node for registering a filter condition for acquired semantic information in a broker node, wherein the broker node includes an acquired-information discrimination means for discriminating the content of information acquired from other nodes, a filter-condition management means for registering a filter condition, when the acquired-information discrimination means discriminates the content of acquired information as control information relevant to filter-condition registration, and a load-balancing processing means for sending control information relevant to load-balancing to other broker nodes when a high-load state has occurred [0048] The broker node 20, which has entered a high-load state, firstly identifies the semantic-information delivery causing the high-load state.  The semantic information causing the high-load state can be identified by referring to its template information.  Then, the filter condition relevant to the semantic-information delivery causing the high-load state is identified.  Here, it is possible that a plurality of filter conditions match for one semantic-information delivery);
selecting, based on load statuses of multiple other information processing apparatuses, one or more candidate transfer destination apparatuses that are among the multiple other information processing apparatuses and are candidate transfer destinations of the data; (Dempo [0011] searching for another low-load-state broker node having the same filter condition as that of the high-load broker node by the use of the filter condition which the filter-condition management means registered, when 
transferring, to the transfer destination apparatuses determined for the determined data groups, the determined data to be transferred. (Dempo [0014] searching for another broker node which is in a low-load state and is capable of transferring the semantic information which has been transferred by the high-load broker node, and of switching the accommodation relationship with the sensor node from the high-load broker node to the low-load broker node).
Dempo does not teach determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred among the candidate transfer data, transfer destination apparatuses of the data to be transferred among the candidate transfer destination apparatuses, and the sizes of data groups including the data to be transferred.
However, Lapidous teaches determining, based on throughput between the information processing apparatus and the candidate transfer destination apparatuses, data to be transferred among the candidate transfer data, transfer destination apparatuses of the data to be transferred among the candidate transfer destination apparatuses, and the sizes of data groups including the data to be transferred; (Lapidous [0056] In some embodiments, the method further includes detecting, by the first computer, increase of the throughput by detecting at least one of a decrease of a packet loss rate and increase of an amount of traffic allowed to be sent before receiving an acknowledgement for of at least a portion of the traffic for the one or more transport connections of the plurality of simultaneous transport connections. [0096] In an aspect of the present invention, a system for increasing an aggregated throughput of multiple simultaneous transport connections between computers over a computer network includes a traffic management module, enabled to receive one or more requests and obtain the requested data for a transfer from a first computer to a second computer through a plurality of simultaneous transport connections between the first computer and the second computer, where the transfer of the requested data must be finished before receiving at least one other request from the second computer, a traffic distribution module, enabled to split the requested data into two or more groups and to forward two or more of the data groups to different transport connections, and a traffic tuning module, enabled to obtain preferred range of the data group sizes for one or more used connections and to set the data group size for one or more used connections within the preferred range).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lapidous with the system of Dempo to find data to be transferred. One having ordinary skill in the art would have been  

As to claims 5 and 6, they are rejected based on the same reason as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dempo (US 2012/0002549 A1) in view of Lapidous (US 2017/0346725 A1) and in further view of Sasage (US 2012/0054457 A1).

As per claim 2, Dempo and Lapidous do not teach the determining includes determining the data to be transferred, the transfer destination apparatuses, and the sizes of the data groups so that a time period from time when an information processing terminal transmits the data to the information processing apparatus to time when another information processing terminal receives the data is equal to or shorter than a predetermined time period.
However, Sasage teaches the determining includes determining the data to be transferred, the transfer destination apparatuses, and the sizes of the data groups so that a time period from time when an information processing terminal transmits the data to the information processing apparatus to time when another information processing terminal receives the data is equal to or shorter than a predetermined time period. (Sasage [0009] copy data stored in a first memory unit into a second memory unit on a block-by-block basis into which the data is divided by a specific size, a time measuring unit configured to measure an amount of time that the processing unit spends on copying the block and a controller configured to change the 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Sasage with the system of Dempo and Lapidous to find data to be transferred below a threshold period of time. One having ordinary skill in the art would have been motivated to use Sasage into the system of Dempo and Lapidous for the purpose of implementing data processing device for copy processing. (Sasage paragraph 02)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dempo (US 2012/0002549 A1) in view of Lapidous (US 2017/0346725 A1) and in further view of Matsuzawa (US 2017/0351601 A1) and Tao (US 2017/0104815 A1).

As per claim 4, Dempo and Lapidous do not teach recording, as data transfer settings, identification information indicating the determined data to be transferred, identification information indicating the transfer destination apparatuses; and the sizes of the data groups.
However, Matsuzawa teaches recording, as data transfer settings, identification information indicating the determined data to be transferred, identification information indicating the transfer destination apparatuses; and the sizes of the data groups;  (Matsuzawa Fig 3 and  [0063] The ID map table 132 has an entry for each piece of data.  Each of the entries 370a to 370d includes a data ID 310 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Matsuzawa with the system of Dempo and Lapidous to find data based on certain settings. One having ordinary skill in the art would have been motivated to use Matsuzawa into the system of Demp and Lapidous for the purpose of uniquely identifying data of a process being executed (Matzuzawa paragraph 37). 
Dempo and Lapidous and Matsuzawa do not teach deleting the data transfer settings when a load of the information processing apparatus decreases.
However, Tao teaches deleting the data transfer settings when a load of the information processing apparatus decreases. (Tao [0069] In step 424, load balancer 114 may evaluate the received workload against the generated candidate server list.  In some embodiments, load balancer 114 may predict the hypothetical effect of the received workload on each of the servers in the candidate server list.  In such embodiments, load balancer 114 may predict the potential server risks, resource loads, and/or workload values for each of the server candidates, assuming each server candidate is assigned the workload.  If the predicted server risk, resource loads, and/or 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tao with the system of Dempo and Lapidous and Matsuzawa to delete data transfer settings. One having ordinary skill in the art would have been motivated to use Tao into the system of Dempo and Lapidous and Matsuzawa for the purpose of providing load-balancing in a distributed computing system. (Tao paragraph 05) 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210119902 A1 – disclose a memory; and a processor coupled to the memory and configured to: acquire a transfer condition between a first processing device that backs up data related to a task, and each of a plurality of second processing devices that are candidates for a rearrangement destination of the task; and determine, as a processing device of the rearrangement destination, a processing device that 
US 20190138350 A1 – discloses a memory and a processor coupled to the memory.  The processor is configured to acquire a data transfer rate between a source device and each of destination candidate devices.  The information processing apparatus is communicably coupled to the source device and to the destination candidate devices.  The source device serves as a migration source from which virtual machines are migrated.  The destination candidate devices are candidates of a destination device serving as a migration destination to which each of the virtual machines is migrated.  The processor is configured to determine, based on the acquired data transfer rate, the destination device for each of the virtual machines among the destination candidate devices in an order of priority set for each of the virtual machines.
US 20130111154 A1 – discloses A control device of a virtual storage system includes a physical drive to store data of a logical volume in a storage medium and a plurality of processing devices to perform a mount process or an un-mount process for mounting the logical volume on a virtual drive that virtually stores data of the logical volume or for mounting a physical volume on the physical drive.  The control device acquires operation information indicating operation states of the plurality of processing devices and load information of the mount process from the processing devices, determines a processing device to be started or to be stopped from the plurality of processing devices based on the acquired load information of the mount process, and starts or stops the determined the processing device.
US 20200341819 A1 – discloses a processor configured to:  identify first data based on a history of accessing data in a past; obtain first load information from other apparatuses at a first time interval; identify second data based on the first load information and second load information of the information processing apparatus, the second data being stored in a memory; obtain third load information from a first apparatus that holds the first data and one or more second apparatuses that hold respective pieces of the second data at a second time interval shorter than the first time interval; and determine, when the first data is accessed, whether the first data is to be stored in the memory and which piece of the second data is to be deleted when temporarily storing the first data in the memory, based on the third load information and the second load information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196